 



EXHIBIT 10.1
ADVANCED ENERGY INDUSTRIES, INC.
AMENDED AND RESTATED 2003 NON-EMPLOYEE DIRECTORS’
STOCK OPTION PLAN
Adopted February 12, 2003
AMENDED AND RESTATED FEBRUARY 15, 2006
     1. PURPOSE. The purpose of the Plan is to attract and retain the services
of experienced and knowledgeable non-employee directors of Advanced Energy
Industries, Inc., and to provide an incentive for such directors to increase
their proprietary interests in the Company’s long-term success and progress.
     2. DEFINITIONS. Whenever the following terms are used in the Plan, they
shall have the meaning indicated below, unless a different meaning is required
by the context.

  (a)   “Administrator” means the administrative committee described in
Section 3.     (b)   “Board” means the board of directors of the Company.    
(c)   “Company” means Advanced Energy Industries, Inc., a Delaware corporation.
    (d)   “Non-Employee Director” means any member of the Board who is a
“non-employee director” within the meaning of Rule 16b-3(b)(3)(i) under
Section 16 of the Securities Exchange Act of 1934 (“1934 Act”).     (e)   “Plan”
means this Advanced Energy Industries, Inc. Amended and Restated 2003
Non-Employee Directors’ Stock Option Plan.     (f)   “Share” means one share of
common stock of the Company.

     3. ADMINISTRATION. The Plan shall be administered by a committee selected
by the Board consisting of at least 2 individuals each of whom is either (i) a
member of the Board and not a Non-Employee Director or (ii) a senior officer of
the Company who is not a member of the Board. Subject to the provisions of the
Plan, the Administrator shall have the authority to determine all other matters
relating to administration and operation of the Plan. All questions of
interpretation, implementation, and application of the Plan shall be determined
by the Administrator in its sole discretion. Such determinations shall be final
and binding on all persons.

 



--------------------------------------------------------------------------------



 



     4. SHARES SUBJECT TO THE PLAN. The maximum number of Shares that may be
issued pursuant to awards granted under the Plan is two hundred fifty thousand
(250,000), subject to adjustment as provided in Section 6(b) and subject to
limited re-issuance as indicated below. If an award expires, is surrendered, or
in the case of options becomes unexercisable without having been exercised in
full, the unissued or retained Shares shall become available for future grant
under the Plan. Other Shares that actually have been issued under the Plan
pursuant to an award shall not be returned to the Plan and shall not become
available for future grant under the Plan.
     5. ELIGIBILITY. A Non-Employee Director may receive awards under this Plan
on the terms and conditions set forth in Sections 6 and 7. No other person may
benefit under this Plan.
     6. GENERAL TERMS AND CONDITIONS.
     (a) Automatic Grants. On and after the date of the annual meeting of the
Company’s stockholders to be held in 2006, and subject to adjustment under
Section 6(b), a Non-Employee Director will automatically receive five thousand
(5,000) Restricted Stock Units on the date first elected or appointed as a
member of the Board and (ii) two thousand (2,000) Restricted Stock Units on any
date re-elected (or first elected after an appointment) as a member of the Board
by the Company’s stockholders. Any such grant will be subject to the terms and
conditions set forth in this Plan, and will be evidenced by written notice in
such form as the Administrator shall determine. Pursuant to Section 7, the form
of award granted may be changed from time to time by resolution of the Board of
Directors
     (b) Changes in Capitalization or Corporate Transaction. In the event of any
merger, consolidation, reorganization, recapitalization, stock dividend, stock
split, reverse stock split, separation, liquidation or other change in the
corporate structure or capitalization affecting the Shares, appropriate
adjustment shall be made by the Administrator in the kind, price, and number of
shares of stock (including, but not limited to, the maximum number of Shares
reserved under the Plan) that are or may become subject to the Plan. If in
connection with the change the Company ceases to exist, the surviving or
successor entity must either assume the Company’s rights and obligations with
respect to outstanding awards or substitute for outstanding awards substantially
equivalent awards for equity interests in the entity. If there is no surviving
or successor entity, a Non-Employee Director’s outstanding option shall become
fully vested and exercisable as of the date seven (7) calendar days before the
change. Restricted Stock and Restricted

 



--------------------------------------------------------------------------------



 



Stock Units shall vest upon consummation of the change. The exercise of any
option that was permissible solely by reason of the change shall be conditioned
upon consummation of the change. Options that are neither assumed, substituted
nor exercised as of the time of the change shall terminate and cease to be
outstanding.
     (c) Amendment. The Administrator shall have the power to modify, extend, or
renew an outstanding award granted under this Plan, in a manner consistent with
the terms of the Plan, provided that any such action may not significantly
impair the awardholder’s rights without his or her consent. However, the Company
will not reduce the exercise price of any outstanding option or cancel
outstanding options and grant replacement options with a lower exercise price
without the prior approval of the shareholders.
     7. AWARDS.
     (a) Awards may take the form of Restricted Stock Units, Restricted Stock
and/or Stock Options. The form of award granted under the Plan may be changed
from time to time by resolution of the Board of Directors. Restricted Stock
Units will be granted upon approval of this amended and restated Plan.
     (b) Restricted Stock Units

  i)   Vesting. Restricted Stock Units shall vest over a period of time to be
established by the Administrator at the time of grant. Each award of Restricted
Stock Units may be subject to a different vesting schedule. At the time of the
grant, the Administrator may, in its sole discretion, prescribe restrictions in
addition to or other than the expiration of the vesting period, including the
satisfaction of corporate or individual performance objectives, which may be
applicable to all or any portion of the Restricted Stock Units.     ii)  
Payment for Shares. At the time Shares are issued to the Non-Employee Director
pursuant to Restricted Stock Units, the Non-Employee Director shall be required,
to the extent required by applicable law, to purchase such Shares from the
Company at a purchase price equal to the aggregate par value of the Shares
represented by such Restricted Stock. The purchase price, if any, shall be
payable in cash or, in the discretion of the Administrator, in consideration for
past Services rendered to the Company or for such other form of consideration
determined by the Administrator.

 



--------------------------------------------------------------------------------



 



  iii)   Withholding Taxes. The Company shall have the right to deduct from the
Shares issuable pursuant to Restricted Stock Units, or to accept from the
Non-Employee Director the tender of, a number of whole Shares having a fair
market value, as determined by the Administrator, equal to all or any part of
the federal, state, local and foreign taxes, if any, required by law to be
withheld by the Company with respect to the Restricted Stock Units or the Shares
acquired pursuant thereto. Alternatively or in addition, in its sole discretion,
the Company shall have the right to require Non-Employee Director, through
payroll withholding, cash payment or otherwise, to make adequate provision for
any such tax withholding obligations of the Company arising in connection with
the Restricted Stock Units or the Shares acquired pursuant thereto.     iv)  
Termination of Service. Unless otherwise provided in an Award Agreement or in
writing after the Award Agreement is issued, upon the termination of the
Non-Employee Director’s Service, any Restricted Stock Units held by such
Non-Employee Director that have not vested, or with respect to which all
applicable restrictions and conditions have not lapsed, shall immediately be
deemed forfeited. Upon forfeiture of Restricted Stock Units, the grantee shall
have no further rights with respect to such award.     v)   Transferability.
Restricted Stock Units granted under the Plan are not transferable by the
Non-Employee Director; provided, however, that a restricted stock unit may be
transferred upon the approval of the Administrator (in its sole discretion) by
appropriate instrument pursuant to a domestic relations order described in
Rule 16a-12 of the 1934 Act or to an inter vivos or testamentary trust in which
the option is to be passed to the Non-Employee Director’s beneficiaries upon the
Non-Employee Director’s death or by gift to his or her immediate family
(consisting of the Non-Employee Director’s child, stepchild, grandchild, parent,
stepparent, grandparent, spouse, sibling, mother-in-law, father-in-law,
son-in-law, daughter-in-law, brother-in-law, or sister-in-law, including
adoptive relationships). Any other purported transfer shall be null and void.  
  vi)   Rights of a Holder. A Non-Employee Director shall have no rights as a
shareholder with respect to the Shares covered by his or her Restricted Stock
Units until the date of the issuance to him or her of a share certificate for
the Shares, and no adjustment will be made for dividends or other rights for
which the record date is prior to the date the certificate is issued. A holder
of Restricted Stock Units shall have no rights other than those of a general
creditor of the Company. Restricted Stock Units shall represent an unfunded and
unsecured obligation of the Company, subject to the terms and conditions of the
applicable award agreement.

 



--------------------------------------------------------------------------------



 



     (c) Restricted Stock

  i)   Vesting. An award under this section may condition the vesting of Shares
on the performance of future services by the eligible person, and may
alternatively or additionally condition the vesting of Shares on such other
performance-related conditions that the Administrator shall impose in its sole
discretion.     ii)   Transferability

  (1)   An unvested Share will not be transferable by the Non-Employee Director
until it becomes vested. The Company shall receive a stock power duly endorsed
in blank with respect to restricted Shares, and the related stock certificate
shall bear the following legend:

  (a)   The transferability of this certificate and the shares of stock
represented hereby are subject to the restrictions, terms and conditions
(including forfeiture provisions and restrictions against transfer) contained in
the Advanced Energy Industries, Inc. 2003 Non-Employee Directors’ Stock Option
Plan and an award agreement entered into between the registered owner of such
shares and Advanced Energy Industries, Inc. A copy of the plan and agreement is
on file in the office of the Secretary of Advanced Energy Industries, Inc.

  (2)   Such legend shall be removed from the certificate only after the Shares
vest. Each certificate issued with respect to Shares subject to this section,
together with the stock powers related to the Shares, shall be deposited by the
Company with a custodian designated by the Company (and which may be the Company
or an affiliate).

  iii)   Voting Rights and Dividends. Unvested Shares may be voted by the holder
of such Shares. Dividends payable with respect to unvested Shares will be paid
to the holder of the Shares without regard to restrictions.

 



--------------------------------------------------------------------------------



 



     (d) Options

  i)   Options Are Not Qualified. Options granted under the Plan are not
incentive stock options described in Internal Revenue Code Section 422.     ii)
  Transferability. Options granted under the Plan are not transferable by the
Non-Employee Director and shall be exercisable during the Non-Employee
Director’s lifetime only by the Non-Employee Director; provided, however, that
an option may be transferred upon the approval of the Administrator (in its sole
discretion) by appropriate instrument pursuant to a domestic relations order
described in Rule 16a-12 of the 1934 Act or to an inter vivos or testamentary
trust in which the option is to be passed to the Non-Employee Director’s
beneficiaries upon the Non-Employee Director’s death or by gift to his or her
immediate family (consisting of the Non-Employee Director’s child, stepchild,
grandchild, parent, stepparent, grandparent, spouse, sibling, mother-in-law,
father-in-law, son-in-law, daughter-in-law, brother-in-law, or sister-in-law,
including adoptive relationships). Except as provided in Section 7(d)(vi), no
option or interest therein may be otherwise transferred, assigned, pledged, or
hypothecated by a Non-Employee Director, whether by operation of law or
otherwise, or be made subject to execution, attachment, or similar process. Any
such purported assignment, sale, transfer, delegation, or other disposition
shall be null and void.     iii)   Exercise Price. The exercise price of an
option shall be not less than one hundred percent (100%) of the fair market
value of a Share on the date of grant. The fair market value of a Share as of
any date means the closing sale price of a Share on such date (or previous
business day if such date is not a business day) on the principal exchange or
market on which Shares are then listed or admitted to trading. If, for any
reason, the preceding rule cannot be applied to determine fair market value,
then the Administrator shall make a good faith determination of fair market
value.     iv)   Vesting. An option shall be immediately and fully exercisable
(i.e., vested) on the date granted; provided, however, that the option awarded
on the date first elected or appointed as a member of the Board shall instead
(i) be immediately exercisable to the extent of one-third of the Shares subject
to the option upon grant, then another one-third of such Shares on each of the
next two anniversaries of the date granted, and (ii) become fully exercisable
upon a Change in Control while the optionee is a member of the Board, as
provided in Section 10. Notwithstanding clauses (i) and (ii) of the preceding
sentence, no additional vesting will occur after the date the Non-Employee
Director ceases to be a member of the Board.

 



--------------------------------------------------------------------------------



 



  v)   Payment of Exercise Price. An option may be exercised in whole or in part
(to the extent exercisable) at any time and from time to time. The purchase
price of Shares purchased under an option will be paid in full to the Company
incident to the exercise of the option by delivery of consideration equal to the
product of the option price and the number of Shares purchased. Such
consideration may be paid (i) in cash, (ii) at the discretion of the
Administrator, in shares of Company common stock either already owned by the
Non-Employee Director, or (iii) any combination thereof. The fair market value
of such common stock as delivered shall be valued as of the day prior to
delivery. The Administrator can determine that additional forms of payment will
be permitted. To the extent permitted by the Administrator and applicable laws
and regulations (including, but not limited to, federal tax and securities laws,
regulations and state corporate law), an option may also be exercised in a
“cashless” exercise by delivery of a properly executed exercise notice together
with irrevocable instructions to a broker designated by the Administrator to
deliver promptly to the Company the amount of sale or loan proceeds to pay the
purchase price. A Non-Employee Director shall have none of the rights of a
stockholder until the Shares are issued.     vi)   Exercise After Death. In the
event of the death of a Non-Employee Director who holds an exercisable option
under the Plan, the Non-Employee Director’s option shall (subject to Section 9)
be exercisable by the legal representative or the estate of such decedent, by
any person or persons whom the decedent shall have designated in writing on
forms prescribed by and filed with the Company or, if no such designation has
been made, by the person or persons to whom the decedent’s rights have passed by
will or the laws of descent and distribution. To the extent permitted by
applicable law and the rules promulgated under Section 16(b) of the 1934 Act,
the Administrator may permit a Non-Employee Director to designate in writing
during the Non-Employee Director’s lifetime a beneficiary to receive and
exercise stock options in the event of the Non-Employee Director’s death.

     8. STOCK APPRECIATION RIGHTS. The Administrator may award a right to
receive in cash the amount that the Fair Market Value of a Share exceeds a
stated exercise price (a “stock appreciation right” or “SAR”) to a person
eligible under Section 5 on such terms that the Administrator shall determine,
consistent

 



--------------------------------------------------------------------------------



 



with the terms of this Plan. A SAR shall be subject to the same general terms
that apply to an option granted hereunder, including (but not limited to) the
terms set forth in Sections 6, 7, 9 and 10 as appropriately modified. An
exercised SAR will reduce the Shares reserved for issuance under the Plan under
Section 4.
     9. TERMINATION OF OPTIONS. An option shall cease to be exercisable after
the earlier of (i) six (6) months after the date the Non-Employee Director
ceases to be a member of the Board (including by reason of death), (ii) the
occurrence of a Change in Control and (iii) the 10th anniversary of the date of
grant; provided, however, that in the case of a Non-Employee Director who has
served continuously as a member of the Board for at least five (5) years, the
period described in clause (i) shall be eighteen (18) months.
     10. CHANGE IN CONTROL. A Non-Employee Director’s outstanding option shall
become fully exercisable as of the date seven (7) calendar days before a Change
in Control. Restricted Stock and Restricted Stock Units shall vest upon
consummation of the Change in Control. The exercise of any option that was
permissible solely by reason of a Change in Control shall be conditioned upon
consummation of the Change in Control. Options that are not exercised as of the
Change in Control shall terminate and cease to be outstanding. A Change in
Control means a single Ownership Change Event or combination of proximate (in
time, purpose, cause and effect, and/or the identity of the parties involved)
Ownership Change Events (collectively, a “Transaction”) wherein the stockholders
of the Company immediately before the Transaction do not retain immediately
after the Transaction, in substantially the same proportions as their ownership
of shares of the Company’s voting stock immediately before the Transaction,
direct or indirect beneficial ownership of more than 50% of the total combined
voting power of the outstanding voting stock of the Company or the company or
companies to which the assets of the Company were transferred (the “Transferee
Company(s)”), as the case may be. For purposes of the preceding sentence,
indirect beneficial ownership shall include, without limitation, an interest
resulting from ownership of the voting stock of one or more companies which, as
a result of the Transaction, own the Company or the Transferee Company(ies), as
the case may be, either directly or through one or more subsidiary companies. An
Ownership Change Event means (i) the direct or indirect sale, exchange or
transfer of the voting stock of the Company, (ii) a merger or consolidation in
which the Company is a party, (iii) the sale, exchange or transfer of all or
substantially all of the assets of the Company, or (iv) a liquidation or
dissolution of the Company. The Administrator shall have sole discretion to
determine whether any particular facts and circumstances constitute an Ownership
Change Event or a Transaction, and its determination shall be final, binding and
conclusive.

 



--------------------------------------------------------------------------------



 



     11. SECURITIES LAW COMPLIANCE. All awards under this plan shall be subject
to compliance with all applicable requirements of federal, state or foreign law
with respect to such securities. Options may not be exercised if the issuance of
Shares upon exercise would constitute a violation of any applicable federal,
state or foreign securities laws or other law or regulations or the requirements
of any stock exchange or market system upon which the Shares may then be listed.
In addition, no option may be exercised unless (i) a registration statement
under the Securities Act of 1933 (“1933 Act”) shall at the time of exercise of
the option be in effect with respect to the Shares issuable upon exercise of the
option, or (ii) in the opinion of legal counsel to the Company, the Shares
issuable upon exercise of the option may be issued in accordance with the terms
of an applicable exemption from the registration requirements of the 1933 Act.
The inability of the Company to obtain from any regulatory body having
jurisdiction the authority, if any, deemed by the Company’s legal counsel to be
necessary to the lawful issuance and sale of any shares hereunder shall relieve
the Company of any liability in respect of the failure to issue or sell such
shares as to which such requisite authority shall not have been obtained. As a
condition to the exercise of any option, the Company may require a Non-Employee
Director to satisfy any qualifications that may be necessary or appropriate, to
evidence compliance with any applicable law or regulation and to make any
representation or warranty with respect thereto as may be requested by the
Company.
     12. MISCELLANEOUS.
     (a) No Stockholders’ Rights. A Non-Employee Director shall have no rights
as a stockholder with respect to the Shares covered by his or her awards until
the date of the issuance to him or her of a stock certificate for the Shares.
     (b)  No Right to Serve. Neither the Plan, nor the granting of an award, nor
any other action taken under the Plan, shall be evidence of any agreement or
understanding, express or implied, that a Non-Employee Director has a right to
continue as a member of the Board for any period of time or rate of
compensation.
     (c)  Claims. Any person who makes a claim for benefits under the Plan or
under any award agreement entered into pursuant to the Plan shall file the claim
in writing with the Administrator. Written notice of the disposition of the
claim shall be delivered to the claimant within 60 days after filing. If the
claim is denied, the Administrator’s written decision shall set forth (i) the
specific reason or reasons for the denial, (ii) a specific reference to the
pertinent provisions of the Plan or award agreement on which the denial is
based, and (iii) a description of any additional material or information
necessary for the claimant to perfect his or her claim and an explanation of why
such material or information is necessary. No lawsuit may be filed by the
claimant until a claim is made and denied pursuant to this subsection.

 



--------------------------------------------------------------------------------



 



     (d) Attorneys’ Fees. In any legal action or other proceeding brought by
either party to enforce or interpret the terms of the award agreement, the
prevailing party shall be entitled to recover reasonable attorneys’ fees and
costs.
     (e) Company Free to Act. An award grant shall not affect in any way the
right or power of the Company or its stockholders to make or authorize any or
all adjustments, recapitalizations, reorganizations, or other changes in the
Company’s capital structure or its business, or any merger or consolidation of
any member of the Company or any issue of bonds, debentures, or preferred or
preference stocks affecting the Shares or the rights thereof, or of any rights,
options, or warrants to purchase any capital stock of the Company, or the
dissolution or liquidation of the Company, any sale or transfer of all or any
part of its assets or business, or any other corporate act or proceedings of the
Company, whether of a similar character or otherwise.
     (f) Severability. If any provision of the Plan or award agreement, or its
application to any person, place, or circumstance, is held by an arbitrator or a
court of competent jurisdiction to be invalid, unenforceable, or void, that
provision shall be enforced to the greatest extent permitted by law, and the
remainder of this Plan and award agreement and of that provision shall remain in
full force and effect as applied to other persons, places, and circumstances.
     (g) Governing Law. This Plan and the award agreement shall be governed by
and construed in accordance with the laws of the State of Colorado applicable to
contracts wholly made and performed in the State of Colorado.
     (h)  Exchange Requirements. So long as Shares are listed on any established
stock exchange or traded on the NASDAQ National Market or the NASDAQ SmallCap
Market, the applicable requirements of any such exchange or market shall be
hereby incorporated by reference.
     (i) Compliance with Section 16. So long as any of the Company’s equity
securities are registered pursuant to Section 12(b) or 12(g) of the 1934 Act,
with respect to awards granted to or held by Section 16 insiders, the Plan will
comply in all respects with Rule 16b-3 or any successor rule or rule of similar
application under Section 16 of the 1934 Act or rules thereunder, and, if any
Plan provision is later found not to be in compliance with such exemption under
Section 16, that provision shall be deemed modified as necessary to meet the
requirements of such applicable exemption.

 



--------------------------------------------------------------------------------



 



     13. EFFECTIVE DATE OF THE PLAN. The Plan will become effective upon
adoption by the Board, subject to approval by the Company’s stockholders. The
Plan shall terminate on the 10th anniversary of its adoption.
     14. AMENDMENT OF THE PLAN. With the approval of the Board, the
Administrator may suspend or discontinue the Plan or revise or amend it in any
respect whatsoever; provided, however, that without approval of the Company’s
stockholders no revision or amendment shall change the number of Shares issuable
under the Plan (except as provided in Section 6(b)), change the designation of
the class of individuals eligible to receive awards, or materially increase the
benefits accruing to Non-Employee Directors under the Plan.
     IN WITNESS WHEREOF, the undersigned Secretary of the Company certifies that
this Plan was amended and restated by the Board on February 15, 2006, effective
as of the same date.

 